Title: To Thomas Jefferson from Elizabeth Wayles Eppes, [7 May 1787]
From: Eppes, Elizabeth Wayles
To: Jefferson, Thomas



Sir
[Osborne’s, 7 May 1787]

This will, I hope, be handed you by my dear Polly, who I most ardently wish may reach you in the health she is in at present. I shall be truly wretched till I hear of her being safely landed with you. The children will spend a day or two on board the ship with her, which I hope will reconcile her to it. For God’s sake give us the earliest intelligence of her arrival.
